Opinion issued April 5, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00828-CV
                            ———————————
                        JOSEPH NANCE, APPELLANT

                                         V.

                     ATIKA ABDUR-RAHIM, APPELLEE


                    On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-11750


                          MEMORANDUM OPINION

      Appellant, Joseph Nance, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a) (West 2013), 101.041 (West Supp. 2015);

Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and
Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015), reprinted in TEX. R. APP. P. app. A § B(1) (West 2015). On

October 21, 2015, we notified appellant that the filing fee was due no later than

November 20, 2015. We received no response to our notice. On November 2, 2015,

we notified appellant that the clerk’s record had been filed. The Court’s notice was

returned, with the following marked on the envelope: “return to sender, unable to

forward.” Appellant has neither paid the filing fee nor responded to the Court’s

notices nor provided us with any other address or means of contacting him. See TEX.

R. APP. P. 5; 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                         2